IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                      No. 69122-8-1
                    Respondent,
                                                      DIVISION ONE

                                                      UNPUBLISHED OPINION
OSCAR ARMANDO QUINTANILLA,

                    Appellant.                        FILED: April 21, 2014


       Appelwick, J. — Quintanilla appeals his conviction for second degree assault by

strangulation. He argues that the conviction is not supported by sufficient evidence and

that a sentence condition prohibiting contact with his daughter for 10 years was

imposed without considering its reasonable necessity.          We affirm Quintanilla's

conviction but remand for further proceedings regarding the no-contact provision.

                                        FACTS


       Based on allegations that Quintanilla strangled and threatened A.J.Q., killed the

family cat, and shoved A.J.Q.'s mother, Tara Sanchez, the State charged him with

assault by strangulation, harassment, first degree animal cruelty, and fourth degree

assault.   The State also charged Quintanilla with a number of sex offenses against

A.J.Q., including child molestation, attempted rape of a child, rape of a child, and

second degree rape.

       At trial, the State's evidence established that during the summer of 2011,

Quintanilla lived in Kent with Sanchez, their teenage daughter, A.J.Q., and Sanchez's
No. 69122-8-1/2

children from a prior marriage. Because Quintanilla was concerned about the attention

A.J.Q. received from boys, she was not allowed to wear two piece bathing suits.

       In early July 2011, A.J.Q. attended a neighbor's pool party with her siblings and

Sanchez. When they returned home, Quintanilla noticed that A.J.Q. was wearing a two

piece bathing suit underneath her shorts and shirt. When he asked about the suit,

A.J.Q. said that she wore her clothes over it the entire day. Sanchez, however, said

that A.J.Q. took her outer clothes off when she went in the pool. Upset that A.J.Q. lied

to him, Quintanilla told her to go to the master bedroom.

       According to A.J.Q., Quintanilla came into the bedroom, grabbed her shirt, and

proceeded to choke her. She testified, "he was still yelling at me about what I had worn

.... And then he pushed me into the wall, by the TV, and then he . . . put his hands

around my neck." He proceeded to push her head against the wall, and "was squeezing

[her] neck" with "quite a lot of pressure."       When asked if she had "a hard time

breathing," A.J.Q. said, "Kind of. I had put both my hands ... on his wrist, and I had

tried to . . . push it away, and when I did that, his grip got tighter." She testified that it

became more difficult to breathe at that point and that the choking lasted about five

minutes.


       A.J.Q. testified that when she returned to the living room, she saw her reflection

in a mirror and noticed red marks on her neck where Quintanilla's hand had been.

A.J.Q.'s friend testified that A.J.Q.'s upper chest and neck were "kind of red" when she

came out of the bedroom.
No. 69122-8-1/3

       Quintanilla testified and admitted grabbing A.J.Q.'s shirt and getting "in her face."

He denied choking her.

       Sanchez testified that on July 24, 2011 Quintanilla threw her into some laundry

baskets, causing her to hit her head on the doors in front of a washer and dryer.

Quintanilla denied throwing Sanchez and claimed they both fell down when she tried to

hit him in the chest.


       A few days later, the family cat defecated in the living room. According to A.J.Q.,

Quintanilla threw the cat "really hard" against the wall. He then threw it into the living

room and kicked it against the couch. He eventually took it into the bathroom. A.J.Q.

could hear him beating the cat in the bath tub with a toy gun.          She went into the

bathroom and saw Quintanilla repeatedly punch the cat in the head. She asked him to

stop, but Quintanilla told her "to shut the fuck up or [she] was next." A.J.Q. was afraid

that Quintanilla would physically harm her.

       When Quintanilla finished with the cat, he screamed at A.J.Q. to "[m]op that shit

up." Later that morning, A.J.Q. held the cat as it died. Sanchez called 911 to report that

Quintanilla killed the cat. When police arrived, they photographed the injuries to the

cat's body along with bruising on Sanchez's elbow and leg from the incident on July 24.

They arrested Quintanilla when he returned home from work.

       The jury acquitted Quintanilla of the molestation and rape charges but convicted

him of second degree assault for strangling A.J.Q.           They also convicted him of

harassment for threatening A.J.Q., fourth degree assault for the incident with Sanchez,
No. 69122-8-1/4

and first degree animal cruelty. Quintanilla's sentence included a provision prohibiting

contact with A.J.Q. for 10 years. He appeals.

                                         DECISION


       Quintanilla first contends the evidence was insufficient to support a finding that

he strangled A.J.Q. Evidence is sufficient if, after viewing it in the light most favorable to

the State, any rational trier of fact could find guilt beyond a reasonable doubt. State v.

Salinas. 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). "A claim of insufficiency admits

the truth of the State's evidence and all inferences that reasonably can be drawn

therefrom." jd We defer to the trier of fact on issues of conflicting testimony, credibility

of witnesses, and the persuasiveness of the evidence. State v. Manion. 173 Wn. App.

610, 633, 295 P.3d 270 (2013).

       To convict Quintanilla of second degree assault as charged in this case, the jury

had to find that he assaulted A.J.Q. by "strangulation." The court instructed the jury that

"[strangulation means to compress a person's neck, thereby obstructing the person's

blood flow or ability to breathe, or doing so with the intent to obstruct the person's blood

flow or ability to breathe."    Therefore, the State was required to prove beyond a

reasonable doubt that Quintanilla actually compressed A.J.Q.'s neck and either

obstructed or intended to obstruct her blood flow or ability to breathe.1 See State v.

Reed, 168 Wn. App. 553, 574-75, 278 P.3d 203, review denied. 176 Wn.2d 1009, 290

P.3d 995 (2012).



       1 Contrary to Quintanilla's assertion, it was unnecessary for the State to prove
that he intended to obstruct A.J.Q.'s blood flow or breathing. Reed, 168 Wn. App. at
576.
No. 69122-8-1/5

      A.J.Q. testified that Quintanilla placed one hand around her neck, pushed her

against a wall, and squeezed her neck for five minutes.         During that time, she had

difficulty breathing. A rational trier of fact could find from this evidence that Quintanilla

compressed A.J.Q.'s neck and obstructed her breathing.2

       Quintanilla also challenges the sentence condition prohibiting him from having

any contact with A.J.Q. for 10 years. He contends the court failed to address whether

the condition was reasonably necessary.            Because the condition impacts his

constitutional right to parent, and because nothing in the record indicates that the court

considered whether the condition and its parameters were reasonably necessary, we

remand for further proceedings.

       We review crime related prohibitions, including no-contact orders, for abuse of

discretion. State v. Ancira, 107 Wn. App. 650, 653, 27 P.3d 1246 (2001); In re Pers.

Restraint of Rainev, 168 Wn.2d 367, 374-75, 229 P.3d 686 (2010).                   However,

prohibitions that impact fundamental rights, such as the right to parent, are more closely

scrutinized to ensure that they are sensitively imposed and reasonably necessary to

accomplish the needs of the State. Rainev, 168 Wn.2d at 377-80. Although no court

has required written findings supporting provisions that affect fundamental rights, courts

must consider on the record whether such provisions and their "parameters"—i.e. scope

and duration—are reasonably necessary. See Rainev, 168 Wn.2d at 382 (remanding

"so that the sentencing court may address the parameters of the no-contact order under

      2 "Obstruct" means both "[t]o clog or block (a passage) with obstacles" or "[t]o
impede, retard, or interfere with." Webster's II New Riverside University Dictionary
812 (1984). Thus, the State had to prove only that Quintanilla impeded A.J.Q.'s
breathing.
No. 69122-8-1/6

the 'reasonably necessary' standard."). Because the record in this case does not reflect

such consideration by the sentencing court, we remand for the court to undertake such

consideration on the record and to either reaffirm or amend the no-contact provision as

necessary.3

       Affirmed in part and remanded in part.




WE CONCUR:




   jp^^^r.cT                                yc^w^CL,                                    «=»       -1C



                                                                                                  o-

                                                                                         ro

                                                                                                  corn;

                                                                                          3£
                                                                                          ro


                                                                                              o



       3 We note that the record amply demonstrates the reasonable necessity of a no-
contact provision. Quintanilla strangled his daughter, assaulted his adult girlfriend, and
viciously beat the family cat to death in front of them. While beating the cat, he told
A.J.Q. to "shut the fuck up or [she] was next." He then made her clean up the mess
from the killing. A no-contact provision of some scope and duration was plainly
necessary. With respect to the provision's scope, prohibiting all contact with A.J.Q was
arguably necessary since any physical contact would put A.J.Q. at risk of physical harm,
and any form of contact could put her at risk for further emotional harm. Finally, the
duration of the order could arguably be justified as well. Quintanilla's assault of
Sanchez, who was in her thirties, demonstrates that he will pose a physical and
emotional risk to A.J.Q. even when she becomes an adult. A 10 year no-contact order
arguably ensures that A.J.Q. is more mature and physically stronger when she next has
contact with Quintanilla. See State v. Aguilar, 176 Wn. App. 264, 278, 229 P.3d 686
(2010) ("Furthermore, the 10-year length of the no contact order allows Mr. Cortes to
regain contact with his children when the children are at a more mature age and can
address their relationship with their father in light of the events that occurred.").